Citation Nr: 1145159	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  04-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial rating for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1958 to June 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the Department of Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  During the pendency of this appeal, the Veteran has lived in New York, Florida, and Pennsylvania.  As it appears that the Veteran currently resides in Florida, the St. Petersburg RO has assumed jurisdiction over the claim.  

This is the third time that this case has come before the Board.  When this case first came before the Board in January 2006, the Board considered both the above issue as well as the issue of entitlement to an increased initial rating for diabetes mellitus.  The Board denied both claims, and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In May 2007, the Court approved a Joint Motion for Remand, vacating only the portion of the Board's decision addressing the issue of entitlement to an increased rating for hypertension.  Accordingly, the issue of entitlement to an increased rating for diabetes is not before the Board.

Following the Joint Motion, the case returned to the Board in May 2008.  At that time, the Board remanded the claim for further development.  

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  Further, the Board acknowledges that it has a duty to ensure compliance with its own remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, the Board does find substantial compliance with its remand instructions and with those of the Joint Motion, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Finally, the Board notes that in an August 2005 letter, the Veteran requested the opportunity to testify before a member of the Board in a Travel Board hearing.  In July 2011, the Veteran was sent notice that he was scheduled for such a hearing.  In September 2011, the Veteran responded stating that he no longer desired a hearing.  His request is thus considered withdrawn.


FINDING OF FACT

Over the course of the appeals period, the Veteran did not have diastolic pressure predominantly 100 or more, he did not have systolic pressure predominantly 160 or more, and he did not have a history of diastolic pressure predominantly of predominantly 100 or more requiring continuous medication for control.  


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.24, 4.104 Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed the issue of the initially assigned rating for his hypertension from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for hypertension was granted and an initial rating was assigned in the May 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and private treatment records provided by the Veteran.  The Veteran underwent a VA examination in March 2004.  The Board finds this examination to be adequate for rating purposes as it provided detailed accounts of the Veteran's symptomatology as well as physical findings that address the relevant rating criteria.  

As noted above, this case has been the subject of both a Joint Motion for Remand and of a Board remand.  The May 2007 Joint Motion for Remand vacated the Board's January 2006 decision, finding that the Board failed to comply with the VCAA's duty to assist.  Specifically, the Joint Motion noted that the Veteran referenced receiving treatment at Naval Hospitals in both Illinois and California in 1995, yet these records were not obtained.  The case was thus remanded to the Board in order that these records be secured.

Accordingly, in May 2008, the Board remanded the Veteran's claim.  The Board asked the RO/Appeals Management Center (AMC) to attempt to obtain these outstanding records and to note if such records were unavailable.  The Board also asked the RO/AMC to determine whether the Veteran desired to present testimony in a Travel Board hearing.  Following this development, the Board then asked the RO/AMC to prepare a Supplemental Statement of the Case.  

In reviewing the claims folder, it is clear that each of the Court's and the Board's remand directives have been accomplished.  The Veteran submitted records of his treatment from Naval Hospital Camp Pendleton.  Supplemental Statements of the Case were issued in June 2009 and February 2011.

The AMC attempted to obtain records of his treatment from Great Lakes Naval Hospital, but it was unable to find these records.  Thus, in June 2009, the AMC issues a formal finding of unavailability of these records.  The Board notes that though these records were not obtained, this presents no prejudice to the Veteran.  There are numerous other records detailing the Veteran's history of hypertension.  Further, in his March 2004 examination in which he mentioned receiving treatment at Great Lakes Naval Hospital, the Veteran was clear that that treatment was for his diabetes.  He stated that his hypertension was diagnosed later at Camp Pendleton, and records of that treatment have been obtained.  Accordingly, the failure to obtain records from Great Lakes Naval Hospital presents no prejudice to the Veteran. 

In summary, each of the remand directives from the Joint Motion and from the Board's May 2008 remand has been accomplished.  As this development has been completed, the Board finds there was substantial compliance with all remand instructions.  See D'Aries v. Peake, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. at 271.

The Board further notes that the evidence of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Procedural History

Pursuant to VA regulation, when determining the proper rating for a service-connected disability, that disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  Accordingly, a recitation of the procedural history of the Veteran's claim is instructive.  

The Veteran sought service connection for his hypertension in an August 2003 claim, seeking service connection for high blood pressure.  He underwent a VA examination in March 2004.  The examiner from that examination diagnosed the Veteran as suffering from hypertension, and he found that the Veteran's hypertension was secondary to his service-connected diabetes.  Accordingly, the RO granted service connection for the Veteran's hypertension in a May 2004 rating decision.  

The Veteran filed a Notice of Disagreement in June 2004, stating that he disagreed with the assigned rating, as he used medication to control his hypertension.  The RO issued a Statement of the Case in June 2004, and the Veteran filed a timely Substantive Appeal.  

When his claim first came before the Board in January 2006, the Board denied the Veteran's claim for an increased initial rating.  This decision was vacated as a result of a May 2007 Joint Motion for Remand, and it was remanded to the Board for further action.  In accordance with that Joint Motion, the Board remanded the Veteran's claim in May 2008 for further development.  That development was completed, and Supplemental Statements of the Case were issued in June 2009 and February 2011.  The claim has now returned to the Board.  

III.  Entitlement to an Increased Rating

The Veteran essentially contends that the evaluation assigned for his hypertension does not accurately reflect the severity of that disability.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's hypertension has been evaluated as noncompensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under that Diagnostic Code, hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent evaluation.  Additionally, 10 percent is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation is assigned when diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted when diastolic pressure is predominantly 130 or more.

Note (1) of Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.

Factual Background

A review of the Veteran's claims file reveals that a wealth of evidence has been collected regarding the Veteran's treatment for hypertension.  Most relevant are the blood pressure readings contained in the various treatment records.

First, records of the Veteran's treatment from Naval Hospital Camp Pendleton extend from 1995 through 2002.  Though almost all of these records fall outside the appeals period, they nonetheless show the history of the Veteran's hypertension.  In September 2000, for instance, the Veteran's blood pressure was listed as 136/84; in December 2000, it was listed as 152/74.  Four blood pressure readings were taken in 2002; in March, the Veteran's reading was 148/74.  In April 2002, his reading was 144/80; in July, his reading was 154/70; and in September, his reading was 134/68.

The Veteran submitted records of his treatment from Paul S. Holley, MD.  In January 2003, the Veteran had blood pressure of 160/80; in April 2003, the Veteran had blood pressure of 170/80; and in July 2003, he had a reading of 128/68.

VA treatment records were also obtained, and these records contain over 25 readings of the Veteran's blood pressure from September 2003 to February 2011.  Given the large number of readings, the Board shall not list them all.  Instead, the Board notes that at no time was the Veteran's systolic blood pressure over 160mm or greater.  With regard to systolic blood pressure the highest readings are 149/69 (in February 2007), 148/78 (in December 2003), and 146/67 (in January 2007).  Further, at no time did the Veteran's diastolic pressure exceed 100mm.  The Veteran did have a reading of 138/93 in October 2004 and 146/90 in December 2003.  All other readings during this time period reflected levels lower than those highlighted.  

The Veteran underwent a VA examination specifically for his hypertension in March 2004.  Three blood pressure readings were taken during the course of that examination; those scores were 148/76, 132/70, and 135/70.  The Veteran also underwent a VA diabetes examination in December 2006; at that time, his blood pressure readings were 128/64 when sitting, 126/62 when standing, and 126/60 when supine.  In a March 2010 heart VA examination, the Veteran's blood pressure was 158/70.  

In August 2009, a private nurse practitioner who regularly treats the Veteran wrote that the Veteran suffers hypertension and takes several medications for this condition.  She wrote that even with treatment, the Veteran's blood pressure "is periodically above the goal recommended for diabetics of 130/80.  Without treatment, his blood pressure would undoubtedly remain elevated."

Analysis

Given the foregoing, it is clear that the Veteran does not meet the criteria for a compensable rating for his hypertension.  Under the applicable Diagnostic Code, there are three ways to qualify for a compensable rating: first, the Veteran's diastolic pressure would have to be predominantly 100 or more; second, his systolic pressure would have to be predominantly 160 or more; and third, if the Veteran shows a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  

The Veteran meets none of these criteria.  With respect to the first, at no time has his diastolic pressure been over 100.  His highest readings came October 2004 (138/93) and in December 2003 (146/90).  These levels are below the threshold for a compensable rating.  With respect to the second criterion, the Board notes that the Veteran did have two systolic readings of 160 or greater; Dr. Holley found that the Veteran had blood pressure of 160/80 in January 2003 and of 170/80 in April 2003.  To be eligible for a compensable rating, however, his systolic pressure would have to be predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 (emphasis added).  In the dozens of blood pressure readings made before and during the appeals period, only twice was the Veteran's systolic pressure shown to be 160 or greater.  His readings were thus not predominantly 160 or greater, and he therefore does not qualify for a compensable rating under this criterion.  

Lastly, the Veteran does not qualify for a compensable rating under the third criterion, either.  The Board notes that the Veteran takes medication to control his blood pressure, a fact that both the Veteran and his treatment providers have highlighted.  However, to qualify for a compensable rating, the Veteran must be taking medication and have a history of diastolic pressure of 100 or more.  Here, as shown above, even before the appeals period, the Veteran's diastolic pressure has never been that high.  

As at no point during the appeals period has the Veteran's hypertension warranted a compensable rating, staged ratings are not applicable here.  

The Board has also considered whether an extra-schedular disability rating is warranted.  An extra-schedular disability rating is assigned if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hypertension with the established criteria found in the rating schedule.  The Board finds that the Veteran's hypertension symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his hypertension that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's hypertension may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran has not asserted and the record does not reflect that the Veteran is unemployable or has lost time from work due to his claimed disability.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.

In summary, the Board finds that over the course of the entire appeals period, the Veteran did not have diastolic pressure predominantly 100 or more, he did not have systolic pressure predominantly 160 or more, and he did not have a history of diastolic pressure predominantly of predominantly 100 or more requiring continuous medication for control.  

The Board accordingly concludes that the criteria for a compensable rating for hypertension have not been met.  The Board also finds that, given the weight of the evidence against the Veteran's claim, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable initial rating for hypertension is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


